IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ANTONIOUS LOUIS,

       Appellant,

 v.                                                       Case No. 5D13-4289

STATE OF FLORIDA,

       Appellee.

________________________________/

Opinion filed July 18, 2014

 3.801 Appeal from the Circuit Court
 for Brevard County,
 John M. Griesbaum, Judge.

 Antonious Louis, Perry, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Rebecca Roark Wall,
 Assistant Attorney General, Daytona
 Beach, for Appellee.


LAMBERT, J.

       Appellant appeals an order denying his motion to correct jail time credit.1 He

contends the trial court erred in awarding only fifty-two days of jail credit when he was

sentenced. We reverse and remand.



       1
          Florida Rule of Criminal Procedure 3.801(a) permits a court to correct a sentence
that fails to allow a defendant credit for all of the time he or she spent in the county jail
before sentencing.
      Appellant was first arrested on September 25, 2012. On November 14, 2012, he

posted bond. Thereafter, appellant failed to appear at a mandatory court proceeding, and

a bench warrant was issued for his arrest. He was rearrested on May 29, 2013, brought

to court that same day, and the trial court reinstated his bond. Based upon these facts,

the trial judge, when sentencing appellant, awarded him fifty-two days of jail credit and,

in his order denying appellant’s motion for jail credit, attached copies of documents

supporting this chronology.

      Appellant argued below and argues here that he was entitled to receive two

additional days of jail credit at sentencing because, although his bond was posted on

November 14, 2012, he was not actually released from jail until November 15, 2012, and,

although he was rearrested on May 29, 2013, and his bond was reinstated that day by

the trial court, he was not released from the county jail until May 30, 2013. Appellant

attached to his motion a copy of a letter dated October 4, 2013, from a court records

specialist with the Brevard County Sheriff’s Office, which indicated that, prior to

sentencing, he was in custody on this case from September 25, 2012, until November 15,

2012 (i.e., fifty-two days) and then from May 29, 2013, until May 30, 2013 (two days).2

      When, as in this case, a factual dispute exists, and the files and records do not

conclusively show appellant is entitled to no relief, an evidentiary hearing is generally

required. See Fla. R. Crim. P. 3.850(f) (incorporated in Fla. R. Crim. P. 3.801(e)).




      2
         This court entered an order directing the State to file a response addressing the
merits of appellant’s jail credit claim. In its response, the State asserted, among other
things, that the letter from the Brevard County Sheriff’s Office, which appellant attached
to his motion, “verifies the facts contained in the trial court’s order.”


                                            2
      REVERSED and REMANDED with directions that the trial court either grant the

additional two days jail credit or hold an evidentiary hearing to determine appellant’s

entitlement to the same.

LAWSON and WALLIS, JJ., concur.




                                          3